EXAMINER'S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in communication with Mr. Jeffrey Shewchuck on 01/25/2022.




1. (Currently Amended) A method of installing a brake controller, comprising: plugging an input plug of a brake controller into a plug of a towing vehicle, the brake controller having electronics sealed within a rigid housing, the electronics comprising a microprocessor for determining a towed vehicle brake output, the plugging act causing the brake controller including the housing, the electronics and the microprocessor to have the brake controller’s position established by the plug of the towing vehicle and the brake controller to only be supported by the towing vehicle 
2. (Original) The method of claim 1, wherein the electronics are powered from the towing vehicle, and the input plug electrically connects a hot wire and a common/ground wire of the towing vehicle to the brake controller electronics.
3. (Previously Presented) The method of claim 1, wherein the housing defines a longitudinal direction of the brake controller from the towing vehicle to the towed vehicle, with the housing rigidly determining the position of the input plug with respect to the output plug with the input plug facing longitudinally in one direction and the output plug facing longitudinally in an opposite direction.
4. (Original) The method of claim 1, wherein the input plug and the output plug correspond to each other as plug and socket, so the towed vehicle electrical plug, if not 
5. (Original) The method of claim 1, wherein the electronics comprise a wireless radio, and wherein the housing provides no input controls.
6. (Original) The method of claim 1, wherein the electronics comprise a sensor to determine deceleration of the towing vehicle.
7. (Original) The method of claim 1, wherein microprocessor is able to receive a combined turn and stop signal, and analyzes the turn signal and stop signal combination properly to correctly identify if the towing vehicle is braking while the turn signal is activated.
8. (Canceled).
9. (Canceled).
10. (Canceled).
11. (Canceled).
12. (Currently Amended) A brake controller for controlling brakes of a towed vehicle based on inputs from a towing vehicle, the brake controller comprising: a rigid housing; a microprocessor within the housing, the microprocessor providing a towed vehicle brake output based in part on inputs from the towing vehicle and based in part on brake controller settings; a wireless radio within the housing and in electrical communication with the microprocessor, the wireless radio being able to wirelessly receive brake controller settings from a smartphone external to the housing; an input plug for receiving input signals from the towing vehicle; and an output plug providing at least the towed vehicle brake output, wherein the housing rigidly determines the position of the input the brake controller to only be supported by the towing vehicle.
13. (Original) The brake controller of claim 12, wherein the microprocessor and the wireless radio are jointly potted within the brake controller housing.
14. (Previously Presented) The brake controller of claim 13, wherein an antenna for the wireless radio extends outside the potting and within the housing.
15. (Canceled).
16. (Original) The brake controller of claim 12, wherein the microprocessor includes non- volatile memory which stores a serial number of the brake controller, which serial number can beInventor: LANGE III, Robert et al. Page 5 of 13 paired with identifying information of a computing device during registration of the brake controller using the computing device.
17. (Previously Presented) The brake controller of claim 12, coupled with a smartphone software application which stores profile settings of the brake controller for different towed vehicles or different towed vehicle weights, which stored profile settings can be wirelessly input into the brake controller.
18. (Original) The brake controller of claim 12, coupled with a smart phone software application, wherein the brake controller is able to wirelessly provide one or more alerts to the software application.
19. (Original) The brake controller of claim 12, wherein the brake controller further comprises one or more LEDs visible outside the housing, with the LEDs being able to indicate one or more of whether the brake controller is powered, whether a trailer is detected, and whether a wireless signal is connected.
of claim 12, for controlling brakes of a towed vehicle based on inputs from a towing vehicle, the brake controller comprising: a rigid housing; a microprocessor within the housing, the microprocessor providing a towed vehicle brake output based in part on inputs from the towing vehicle and based in part on brake controller settings; and a wireless radio within the housing and in electrical communication with the microprocessor, the wireless radio being able to wirelessly receive brake controller settings from a smartphone external to the housing; wherein the brake controller can wirelessly receive a manual brake activation signal, and wherein, if the brake controller senses a loss of wireless communication during manual brake activation, then after a set period of time the brake controller will automatically release theInventor: LANGE III, Robert et al. Page 6 of 13brakes as a safety precaution.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
the plugging act causing the brake controller including the housing, the electronics and the microprocessor to have the brake controller’s position established by the plug of the towing vehicle and the brake controller to only be supported by the towing vehicle; and plugging a towed vehicle electrical plug into an output plug of the brake controller so the towed vehicle receives the towed vehicle brake output, with the brake controller being located between the towing vehicle and the towed vehicle.
The closest prior art of record Hesie (U.S. P.G. Publication 2009/0120747) teaches a brake controller module wherein the brake controller is plugged into the towing vehicle such that the towing vehicle supports the brake controller to output braking commands based to the towed vehicle (i.e., inputs and outputs) (Heise, Paragraphs 0024 and 0014-0017 and Figure 1).
However, Heise does not teach the controller to include a housing wherein electronics are disposed within the housing. Brickley (U.S. P.G. Publication U.S. P.G. Publication 2019/0359018) teaches electronic components stored within housing (Brickley, Paragraph 0069). Heise and Brickley do not teach the brake controller to include electronics sealed within a rigid housing. Burkhart (U.S. Patent 4,072,381) teaches a rigid housing for a brake connector, for protecting items within the housing (Burkhart, Col. 3 Lines 45-66 and Figure 5). 
Heise, Brickley, and Burkhart separately and combined do not teach “the plugging act causing the brake controller including the housing, the electronics and the microprocessor to have the brake controller’s position established by the plug of the towing vehicle and the brake controller to only be supported by the towing vehicle; and plugging a towed vehicle electrical plug into an output plug of the brake controller so the towed vehicle receives the towed vehicle brake output, with the brake controller being located between the towing vehicle and the towed vehicle,” as recited in claim 1. 
Independent claim 12 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-7, 13, 14, 16-20 are allowable for depending upon allowable claims 1 and 12.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667